DETAILED ACTION
Claims 1, 3-11, 13-21 are presented.
Amendment as filed 05/27/2022 are entered.
Allowable Subject Matter
Claims 1, 3-11, 13-21 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of amendments made to the claims, searches conducted, evaluation of the claims, and references of record, as well as arguments presented by Applicant in Remark dated 05/27/2022, specifically, pages 10-11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Reference(s) considered relevant to the field of invention but not deemed as disclosing the claimed subject matter include(s):
Cordova-Diba et al. (US 9,177,225) - Generation of interactive content. In an embodiment, a representation of candidate object(s) in content of a digital media asset are received. For each of the candidate object(s), feature(s) of the candidate object are compared to corresponding feature(s) of a plurality of reference objects to identify reference object(s) that match the candidate object. For each of the matched candidate object(s), a hotspot package is generated. The hotspot package may comprise a visual overlay which comprises information associated with the reference object(s) matched to the respective candidate object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/            Primary Examiner, Art Unit 2645